Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  

Election
In the paper received 1/19/2021, applicant elects without traverse the design shown in Group II (Figs. 2.1-2.7).  Accordingly, the design shown in Group I stands withdrawn from further prosecution.  37 CFR 1.142(b).

Drawings
Per applicant’s election, nonelected Figs. 1.1-1.7 have been canceled.

New drawing figures are required.  With deference to the treaty governing this Hague application, applicant should note that the drawings as presented do not meet MPEP 502.05.K.3., which states there should be at least a one pixel border around each image.  Figs. 2.1-2.4 and 2.7 do not include the bottom edge of each figure.

Specification
Per applicant’s election, the descriptions of nonelected Figs. 1.1-1.7 have been canceled.

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Rob Spear at (571) 272-2645.  The examiner is normally available Monday - Friday from 8:00 AM to 4:30 PM (Eastern Time).  If the examiner cannot be reached, please contact his supervisor, Susan Bennett-Hattan, at (571) 272-6024.  The fax number for this group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/ROBERT M. SPEAR/Primary Examiner, Art Unit 2918